Application of Monroe County Legal Assistance Corporation for extension of the period for which it is .authorized to maintain a legal services office in the *766Village of Liberty, Sullivan County, granted, and period extended to April 1. 1974. Application for further approval may be renewed upon the present papers, if petitioner be so advised; and the time in which the Sullivan County Bar Association may file an answer to the petition submitted upon this application extended to January 21, 1974. This approval is subject to the terms and conditions set forth in the court’s decision dated July 12, 1973. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur.